UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-2328


ALLORA, LLC,

                 Plaintiff - Appellee,

           and

DONALD A. GARDNER ARCHITECTS, INCORPORATED,

                 Plaintiff,

           v.

CAMBRIDGE BUILDERS OF JOHNSTON COUNTY, INC.,

                 Defendant - Appellant,

           and

BRYAN    VANDERPOOL; TOMMY DEES; CAMBRIDGE BUILDERS, INC.;
GROVER    THOMAS DEES, JR.; WILLIAM C. DEES, by and through
Denise   S. Dees and Grover T. Dees as Representatives of the
Estate   of William C. Dees,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:08-cv-00590-H)


Submitted:   June 13, 2013                    Decided:   July 9, 2013


Before WILKINSON, DUNCAN, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


W. Thad Adams, III, Lance A. Lawson SHUMAKER LOOP & KENDRICK,
LLP, Charlotte, North Carolina, for Appellant. Mark W. Bakker,
Wallace K. Lightsey, WYCHE, P.A., Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      This appeal presents a challenge to an award of attorneys’

fees in a copyright infringement case.                 For the reasons that

follow, we affirm the judgment.



                                    I.

      As relevant here, Allora, LLC, sued Cambridge Builders of

Johnston County, Inc. (“CBJC”), in the Eastern District of North

Carolina   for   infringement     of       a   copyrighted     home     design. 1

Following the grant of summary judgment in its favor on the

question of liability, Allora proceeded to trial against CBJC on

the sole issue of damages.       The jury returned a verdict awarding

Allora $99,565.00 -- the profits deemed attributable to CBJC’s

improper use of Allora’s architectural plan.

      Allora then moved the district court for $308,269.57 in

attorneys’ fees and costs.        The court determined that an award

was   appropriate,   but   it   found      some   of   the   rates    and   hours

requested “to be a bit excessive under the circumstances of this

case,” arriving at an award of $209,027.62 -- $208,667.25 for




      1
       While another plaintiff, several defendants, and numerous
claims were involved in this litigation below, the only issue
before this court on appeal relates to the award of fees and
costs pertaining to the listed entities and claim.



                                       3
reasonable fees and $360.37 for certain costs. 2                CBJC appeals

only the fee component of the award.



                                      II.

      The Copyright Act provides as follows:

      In any civil action under this title, the court in its
      discretion may allow the recovery of full costs by or
      against any party other than the United States or an
      officer thereof. Except as otherwise provided by this
      title,   the  court  may   also  award   a  reasonable
      attorney’s fee to the prevailing party as part of the
      costs.

17 U.S.C. § 505.         We review an award of attorneys’ fees under

the Copyright Act for an abuse of discretion.                   Diamond Star

Bldg. Corp. v. Freed, 30 F.3d 503, 506 (4th Cir. 1994).               Factual

findings may be reversed only if they are clearly erroneous.

Id.

      As an initial matter, we have no doubt that the district

court properly concluded that Allora constitutes a “prevailing

party” eligible to receive a fee award under the Copyright Act

in the first place.           The Supreme Court has defined “prevailing

party” in the fee-shifting context to mean a “party in whose

favor     a   judgment   is    rendered,    regardless   of   the   amount   of

damages awarded.”        Buckhannon Bd. & Care Home, Inc. v. W. Va.



      2
       The court later issued another order awarding Allora an
additional $3,295.14 in costs.



                                       4
Dep’t of Health & Human Res., 532 U.S. 598, 603 (2001) (internal

quotation marks omitted).             As the district court stated:

      Allora defeated the defendants’ motion for summary
      judgment and prevailed on its own motion for partial
      summary judgment, the court finding no genuine issue
      of material fact that Allora owned a valid copyright
      in the [contested] design and that CBJC copied the
      plan without Allora’s authorization.   At a jury trial
      solely on the issue of damages, Allora once again
      prevailed, obtaining an award of almost $100,000 in
      actual damages and disgorged profits notwithstanding
      CBJC’s evidence and arguments that it had not profited
      from the infringement.

Allora plainly satisfies the definition of a prevailing party.

      Next,     the      district       court        correctly      identified       this

circuit’s      four-prong       standard       for     determining      whether      fees

should be awarded to a prevailing party in a copyright case.

Specifically, a court ought to consider “(1) ‘the motivation of

the parties,’ (2) ‘the objective reasonableness of the legal and

factual     positions        advanced,’    (3)        ‘the     need   in     particular

circumstances       to      advance    considerations        of    compensation       and

deterrence,’     and     (4)    ‘any   other     relevant      factor      presented.’”

Diamond Star, 30 F.3d at 505-06 (quoting Rosciszewski v. Arete

Assocs., 1 F.3d 225, 234 (4th Cir. 1993)); see also Fogerty v.

Fantasy, Inc., 510 U.S. 517, 534 n.19 (1994).

      Noting    that     it     had    “carefully       considered      all    relevant

factors,” the district court found Allora’s motivations “pure”

and   its   legal     and    factual    positions       “reasonably        sound.”     By

contrast,     the     court    reasoned    that       CBJC’s      “utter    failure   to

                                           5
consider       settlement,        even   after    the   court’s    summary   judgment

ruling,” shows that it “may not have been acting in good faith

in    continuing       to   litigate.”       The    court   also    characterized    a

number    of    CBJC’s      contentions     as     “questionable”     and,   finally,

noted the “egregious nature” of the underlying infringement.                        We

have no reason to believe the district court’s characterization

was anything but sound.

       Finally,     as      for    the   amount    of   a   fee    award   under   the

Copyright Act, the district court again cited and applied the

correct legal principles.                 In particular, “[t]he most useful

starting point for determining the amount of a reasonable fee is

the    number     of     hours     reasonably      expended   on    the    litigation

multiplied by a reasonable hourly rate,” Hensley v. Eckerhart,

461 U.S. 424, 433-34 (1983) -- an approach to fee determination

known as the “lodestar” method.                     Numerous considerations may

prove pertinent to arriving at a final figure, among them:

       (1) the time and labor expended; (2) the novelty and
       difficulty of the questions raised; (3) the skill
       required to properly perform the legal services
       rendered; (4) the attorney’s opportunity costs in
       pressing the instant litigation; (5) the customary fee
       for like work; (6) the attorney’s expectations at the
       outset of the litigation; (7) the time limitations
       imposed by the client or circumstances; (8) the amount
       in controversy and the results obtained; (9) the
       experience, reputation and ability of the attorney;
       (10) the undesirability of the case within the legal
       community in which the suit arose; (11) the nature and
       length   of  the   professional  relationship  between
       attorney and client; and (12) attorneys’ fees awards
       in similar cases.

                                            6
Robinson v. Equifax Info. Servs., 560 F.3d 235, 243-44 (4th Cir.

2009).

     The district court proceeded through the relevant factors

with care, delivering a fair assessment of how each weighed in

calculating the ultimate award.           For example, although the court

noted that “copyright law is a complex area,” it also stated

that “this particular case was not especially complex or novel

in light of the blatant nature of the infringement.”                Moreover,

the court did not blindly grant Allora’s motion seeking over

$300,000   in   fees   and   costs   but,    rather,   adjusted     the   award

downward -- to approximately $200,000 -- in order to render the

judgment “reasonable” with respect to both the expended hours

and the assigned rates.

     In    conclusion,   the   district     court   applied   the    lodestar

method in a sound manner under the circumstances of this case,

and we accordingly find no abuse of discretion.            The trial judge

was familiar with both the pre-trial and trial proceedings and

was thus in the best position to determine a reasonable award

amount -- including with respect to CBJC’s primary arguments on

appeal, which relate to the degree of success obtained by Allora

and the adequacy of the evidence supporting the fee petition.




                                      7
                                       III.

      The    Supreme   Court     has   cautioned           that   a     “request     for

attorney’s fees should not result in a second major litigation.”

Hensley, 461 U.S. at 437.          Notwithstanding appellant’s attempt

to   make   this   matter   exactly     that,    we    find       no   error    in   the

district     court’s   careful     assessment         of     what      constitutes     a

reasonable    award    in   this   case.        The    judgment         is   therefore

affirmed.

                                                                               AFFIRMED




                                        8